BROWN, J.
No bill of exceptions was filed by appellant; neither has he favored us with any brief; but we have carefully examined the record proper, from which it appears that defendant was charged with murder in the second degree, in an indictment containing .two counts.
In the first count it is charged that defendant murdered one Ralph Coffins with a stick of wood thirty-one inches long; and in the second count it is charged that the murder was committed with a stick of wood, the weight and dimensions of which were unknown to the grand jurors.
The trial jury found the defendant guilty of man- . slaughter in the fourth degree, and fixed his punishment at a fine of five hundred dollars. This verdict does not designate the count of the indictment upon which it is founded, but it is not for that reason defective. [State v. Testerman, 68 Mo. 408.]
*208The charge of murder in the second degree embraces, the crime of manslaughter, of which defendant was convicted; and as the verdict specifies the degree of his guilt, it is sufficient. [State v. McCue, 39 Mo. 112; State v. Colvin, 226 Mo. 476.]
Finding no error in the record, the .judgment of the trial court .is affirmed.
Kennish, P. J., and Ferriss, J., concur.